Citation Nr: 0329763	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  03-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a low back disorder to include a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952, and had reserve duty from December 1974 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, however; the veteran's claim is presently in the 
jurisdiction of Reno, Nevada.  

In a rating decision dated in May 1989, the RO granted 
service connection for a low back disorder, assigning a 10 
percent rating effective August 1988.  In March 2001, the 
veteran requested an increased rating in excess of 10 
percent.  In March 2002, the RO, in pertinent part, increased 
the veteran's rating to 20 percent.  The veteran duly 
appealed the RO determination, submitting a timely VA Form 9 
in February 2003.  

In April 2003, the veteran appeared at a Board hearing by 
video conference from Reno, Nevada.  A transcript of that 
hearing is of record.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case as to the 
veteran's claim for an increased rating in excess of 20 
percent for his low back disorder.  The Board notes that the 
RO has rated this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Amendments to the criteria for rating 
the spine became effective on August 30, 2002, during the 
pendency of the veteran's appeal and after the veteran's most 
recent February 2002 VA examination.  See 62 Fed. Reg. 48784-
48787 (2002).  The Board has determined that an additional VA 
examination addressing the new criteria is warranted.  

The veteran submitted additional evidence at his 
videoconference hearing.  The evidence has not been 
considered by the RO and was not accompanied by a waiver of 
RO consideration.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  The RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should provide the veteran 
with a VA spine examination to address 
the current severity of his low back 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's low back 
disorder, the examiner should perform any 
radiological studies of the lumbosacral 
spine deemed necessary.  The examination 
of the lumbosacral spine should include 
range of motion studies, commentary as to 
the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of an increased rating for a low 
back disorder.  In this issuance, the RO 
should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




